PER CURIAM.
The libelant was a steerage passenger, who under regulations enforced by the steamship line was required to come on deck to get his food, instead of having it supplied to him below. There is controversy'as to' some of the facts, notably as to the quantity of water which was shipped at the time; but it is not disputed that the steamer Wás encountering rough weather, there was a very choppy sea, with ground swell, the ship pitching heavily, and proceeding against a head wind No. 7 Beauford scale—a moderate gale. The deck was slippery - with the water which had come aboard, and had been sanded so that those who had to walk upon it might have a better foothold. We do not think it at all material to determine whether the libelant was knocked over by a body of water, or whether the sand was washed away by an irruption of spray, which left him with an insecure surface upon which to walk to or from the exposed galley where coffee and zwiehach were being served. Nor do we think it makes any difference that he was a little out of line with the rest of the passengers.He had not passed beyond any roped-in or otherwise designated space. We concur with the District Judge in the conclusion that the claimant did,not exercise the-:high .degree of care which the law requires from a carrier of passengers, when it required them to come on an exposed-deck under such conditions to receive their food.
It is contended that the weather was not more severe than what is usually encountered on a winter crossing to westward; that it is customary to bring the passengers on deck in such weather to feed them; and that, if arrangements were made for feeding them below, it would be necessary to use space now devoted to sleeping quarters, *18so that it would not be possible to carry so many steerage passengers, and it might be necessary to increase the price charged for a passage. These results are not such as one need view with alarm. Certainly they do not constitute an excuse for modifying the well-settled rule as to a carrier’s obligations to its passengers.
The decree is affirmed, with interest and costs.